DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the fan" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the fan” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Eberspach reference (DE 102017108832) in view of the Badger reference (US Patent Publication No. 2016/0280073).  
8.	Regarding claim 10, the Eberspach reference discloses:
a hybrid vehicle [Paragraph 0002], comprising:
a changeable drive with an internal combustion engine (16), an electric drive [Paragraph 0003], and first and second cooling circuits (12, 14);
said internal combustion engine (16) having said first cooling circuit (12) with a heat transfer medium [Paragraph 0010] and with a cooler (24), said first cooling circuit being configured to take up heat from said internal combustion engine (16) by way of the heat transfer medium [Paragraph 0010] and to conduct the heat transfer medium to said cooler (24) for the heat to be dissipated to a surrounding area of said internal combustion engine [Paragraph 0039];
said electric drive [Paragraph 0003] having said second cooling circuit (14) with a heat transfer medium [Paragraph 0044] and with a cooler (52), said second cooling circuit (14) being configured to conduct heat from components of said electric drive (46, 48) by way of the heat transfer medium [Paragraph 0044] to said cooler (52) for the heat to be dissipated to a surrounding area of said electric drive [Paragraph 0044];
a preheating circuit (18—implicit circuit in heater (18)) (FIG. 1—the heating device is located outside the internal combustion engine circuit) arranged between said first cooling circuit 
(12) and the second cooling circuit (14) (FIG. 1—the preheating circuit (18) is located between the leftmost side of the first cooling circuit (12) and the second cooling circuit (14));
said preheating circuit (18--implicit) being connected to said first cooling circuit by way of two connecting points (FIG. 1) to circulate the heat transfer medium of said first cooling circuit through components of said preheating circuit (FIG. 1);
said preheating circuit (18--implicit) and said second cooling circuit (14) having a heat coupler (58) as a common component and being thermally coupled by said heat coupler (58) to enable heat to be controllably exchanged between the heat transfer media of said two cooling circuits [Paragraphs 0045];
said preheating circuit (18--implicit) having an auxiliary heater (18) connected in series with said heat coupler (58), and the heat transfer medium of said first cooling circuit also flows through said auxiliary heater and said heat coupler (FIG. 1); and
said auxiliary heater (18) being configured and connected to enable heat generated by said auxiliary heater (18) to be selectively transferred when required into at least one of said first or second cooling circuits (FIG. 1);
said second cooling circuit (14) having the heat transfer medium [Paragraph 0044], the components of said electric drive (46, 48), said heat exchanger (52), a pump (56) and the component (50), which, relative to a direction of flow of the heat transfer medium, are connected such that:
the heat transfer medium passes from the components of said electric drive to said pump (FIG. 1);
the heat transfer medium passes from said pump directly to said component and also from said pump by way of said heat exchanger to said component (50); and
the heat transfer medium passes from said component back to the components of said electric drive, in order to take up the heat produced during an operation of the components of said electric drive.
The Eberspach reference discloses the invention as essentially claimed.  However the Eberspach reference fails to disclose that the auxiliary heater is electric and that one of the cooling circuits contains a component that is a fan.  
The Badger reference teaches it is conventional in the art of electric vehicles to provide as taught in [Paragraph 0009] that the auxiliary heater is electric and that one of the cooling circuits contains a component that is a fan [Paragraph 0009].  Such configurations/structures would allow creation of negative wheel torque [Abstract].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the vehicle of the Eberspach reference, such that the vehicle further includes that the auxiliary heater is electric and that one of the cooling circuits contains a component that is a fan, as clearly suggested and taught by the Badger reference, in order to allow creation of a negative wheel torque [Abstract].  
Allowable Subject Matter
9.	Claims 11-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747


/JACOB M AMICK/Primary Examiner, Art Unit 3747